BY THE COURT:
The motion of the defendants-appel-lees to dismiss the appeal for lack of jurisdiction is denied.
The judgment of the district court is vacated1 and the cause is remanded to *389the district court with directions that the district court require the school board to implement a plan for the 1971-72 school year which complies with the opinions of this Court and with the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 1971, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554, insofar as they relate to the issues presented in this appeal. To this end the district court is specifically directed to implement at the elementary level a plan which will accomplish a greater degree of desegregation than that achieved by the present elementary attendance zone plan.2
The district court also refused a school board motion to consolidate grades seven and eight with grades one through six at the various student attendance centers in the school district, apparently on the finding that to do so would lock junior high students into a highly segregated situation for two additional years. This reasoning was valid in view of the amount of desegregation achieved by the present elementary attendance zone plan. However, under a plan designed to achieve greater desegregation at the elementary school level it may or may not be correct that the consolidation of grades seven and eight with the first six grades will result in maintaining junior high children in a largely segregated situation for two additional years. The district court is directed to reconsider the question of consolidation of the seventh and eighth grades with the elementary grades in light of this Court’s directive to implement an elementary plan achieving greater desegregation.
The district court shall require the school board to file semi-annual reports during the 1971-72 school year similar to those required in United States v. Hinds County School Board, 5 Cir. 1970, 433 F.2d 611, 618-619.
The mandate shall issue forthwith.
Vacated and remanded with directions.

. Under the stringent requirements of Alexander v. Holmes County Board of Education, 396 U.S. 19, 90 S.Ct. 29, 24 L.Ed. 2d 19 (1969), which this Court has carried out in United States v. Hinds County School Board, 5 Cir. 1969, 417 F.2d 852, and of Carter v. West Feliciana Parish School Board, 396 U.S. 290, 90 S.Ct. 608, 24 L.Ed.2d 477 (1970), implemented in Singleton v. Jackson Municipal Separate School District, 5 Cir. 1970, 419 F.2d 1211, this Court has judicially determined that the ordinary procedures for appellate review in school desegregation cases have to be suitably adopted to assure that each system whose case is before us “begin immediately to operate as unitary school systems”. Upon consideration of the parties’ memoranda and so much of the record as is available or determined to be needed by the Court, the Court has proceeded to dispose of this case as an extraordinary matter. Rule 2, F.R.A.P.


. The present elementary attendance zones were ordered revised in an earlier opinion of this Court. See 422 E\2d 1250. Counsel on this appeal informs us that despite the directive in that opinion, the school board continues to operate under the same, or substantially the same, elementary attendance zone plan.